Jordan, Justice,
dissenting. The sole question here is whether or not the appellant Gladys Tucker signed the note dated June 9, 1967, to the Bank of Alapaha as a maker or as a surety. A jury trying this issue found as a matter of fact that Gladys Tucker signed the note as a maker rather than as surety for her husband’s debt; that the bank had no knowledge of facts which would constitute the plaintiff as a surety for her husband; that Gladys contracted with the bank as a joint maker rather than as surety; and that the bank was entitled to recover from her the full amount of the note. If there is any evidence in the record, direct or circumstantial, which would authorize the jury to so conclude then we must affirm the verdict and the judgment.
The note itself as shown in the record is signed by Walter T. Tucker and Gladys Tucker, both signing on the face of the note in the right hand bottom portion thereof. Gladys Tucker admitted that she did not communicate to the bank in any manner that she was signing either the note or the deed to secure debt as surety and not as principal.
Where two persons sign a note, apparently as joint makers, and there is nothing in the note to show that one is surety for the other, the presumption is that both are liable as joint principals. This is of course a rebuttable presumption. The rule applies even when one of the signers is a married woman. Lovelady v. Moss, 50 Ga. App. 652, 653 (179 SE 168). Where the wife signs the note as an apparent principal, the burden is on her to prove that she signed the note as surety only, and that the payee of the note, with knowledge of facts which would constitute her a surety, contracted with her as a surety. Lovelady v. Moss, supra.
In the early case of White v. Stocker, 85 Ga. 200 (11 SE 604) cited many times since then, it was stated "While a wife may not become surety for her husband, nor assume his debts, nor sell her separate property to his creditor in extinguishment of his debt, yet she can borrow money and mortgage her separate property to secure its repayment, and may afterwards give the money to her husband...”
While the appellant’s testimony to the effect that she signed the two notes as surety only and that no part of the proceeds went to her or to her business or to her benefit was evidence tending to *206rebut the presumption raised by the signatures on the note and deed to secure debt, and would have authorized the jury to find in her favor, this does not as the majority opinion contends, demand a finding by a jury that she signed only as surety and not as a principal and comaker.
A review of the record discloses ample evidence to support the conclusion of the jury that Mrs. Tucker, being an experienced business woman in her own right and being the co-owner of the property described in the deed to secure the note, executed the note as a principal and maker rather than simply as a surety for her husband’s debt.
I would affirm the judgment of the court below. I am authorized to state that Justices Gunter and Ingram concur in this dissent.